Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 23, 1994, terminating respondent’s parental rights upon findings of abandonment and permanent neglect, unanimously affirmed, without costs.
Family Court’s fact-finding order is supported by clear and convincing evidence of respondent’s noncooperation with petitioner’s efforts to arrange visits with the children and its dispositional order by a preponderance of the evidence that the children’s best interests would be served by making them available for adoption. Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.